

Exhibit 10.1




AMENDMENT TO STOCK OPTIONS GRANTED UNDER THE
WHITNEY HOLDING CORPORATION 2007 LONG-TERM COMPENSATION PLAN




Effective February 17, 2009, the Compensation and Human Resources Committee of
the Board of Directors of Whitney Holding Corporation (the “Company”) approved
an amendment to all outstanding stock options granted under the Company’s 2007
Long-Term Compensation Plan (the “Plan”), to provide that if an optionee’s
employment ceases on account of Retirement (as defined in the Plan), the stock
options that are then exercisable (after giving effect to any accelerated
vesting as provided in the Plan or other agreement governing such options) shall
remain outstanding and exercisable until the earlier of the regular expiration
date or three years; provided, however, that the stock options shall expire
immediately upon the optionee’s acceptance of a position with a new employer in
the financial services industry within 12 months of his or her Retirement from
the Company.



 
 
 
 

--------------------------------------------------------------------------------